Callahan, J.
(dissenting). I vote to affirm for the reasons set forth in the memorandum decision at the Court of Claims, Quigley, J. It is a fundamental rule that a verdict will not be set aside if its conclusion could have been reached by any fair interpretation of the evidence. The majority recognize that any inspection made by claimant to verify dimensions would have been unavailing to reveal the incorrectness of the representations made in the State plans. They conclude that “the claimant has failed to meet its burden of proof by showing that it could not have inspected and measured the barrel of the culvert after the contract was awarded and before it ordered the liner.” I submit that this conclusion is incorrect as it either overlooks or ignores significant proof. The record reveals that a new liner was not absolutely necessary; the protruding stone could have been chipped away to accommodate the original liner. There is proof in the record to show that as a result of a meeting between the claimant and State officials, the State requested that claimant order a new liner. In its decision, the trial court stated that it “reviewed the evidence presented herein and at the trial observed the manner and demeanor of all the witnesses.” The necessity of a new liner and whether or not it was required or authorized by the State was an issue determined by the court below. This court should not substitute its judgment for that of the Trial Judge who presided at this trial and who properly awarded claimant damages for this extra. (Appeal from judgment of Court of Claims, Quigley, J. — breach of contract.) Present — Hancock, Jr., J. P., Callahan, Doerr, Boomer and Schnepp, JJ.